ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Qian Gu (Reg. No. 64341) on 06/23/2022.
The application has been amended as follows:
1. (Currently Amended) A display device, comprising a chip-on-flex, a liquid crystal display panel and a backlight module; wherein
the chip-on-flex is electrically connected to the liquid crystal display panel, and connected to a side, distal from the liquid crystal display panel, of the backlight module; and
the backlight module comprises a frame body, and an edge-type light source, a light guide plate, a reflector strip, a light absorber strip, and an optical film disposed in the frame body; wherein
a light emitting surface of the light source faces a side surface of the light guide plate, and the optical film is disposed on the light guide plate;
the reflector strip is disposed on a side, proximal to the light source, of the frame body, between the optical film and the light guide plate, and connected to the optical film;
the light absorber strip is disposed on a side, proximal to the light source, of the frame body, and on a side, distal from the reflector strip, of the optical film, and is arranged separately from the optical film;
wherein an inner side, proximal to the light source, of the frame body is provided with a slot, and a surface, distal from the light guide plate, of the reflector strip is connected to a side wall of the slot;
wherein a surface, distal from the light guide plate, of the reflector strip is provided with an adhesive layer, and the adhesive layer is bonded to the optical film and the side wall of the slot.

3-4. (Canceled)

5. (Currently Amended) The display device according to claim 1 [[4]], wherein the adhesive layer is a single-sided adhesive tape, and the reflector strip is a white adhesive strip with the single-sided adhesive tape.

6. (Currently Amended) The display device according to claim 1 [[4]], wherein the adhesive layer is a double-sided adhesive tape, the reflector strip is a strip-shaped metal reflection structure, and the metal reflection structure is bonded to one surface of the double-sided adhesive tape.

7. (Currently Amended) The display device according to claim 1 [[3]], wherein the frame body further is provided with a back plate configured to support the light guide plate.


20. (Currently Amended) A backlight module, comprising a frame body, and an edge-type light source, a light guide plate, a reflector strip, a light absorber strip, and an optical film disposed in the frame body; wherein
a light emitting surface of the light source faces a side surface of the light guide plate, and the optical film is disposed on the light guide plate;
the reflector strip is disposed on a side, proximal to the light source, of the frame body, between the optical film and the light guide plate, and is connected to the optical film;
the light absorber strip is disposed on a side, proximal to the light source, of the frame body, and is disposed on a side, distal from the reflector strip, of the optical film, and is arranged separately from the optical film;
wherein an inner side, proximal to the light source, of the frame body is provided with a slot, and a surface, distal from the light guide plate, of the reflector strip is connected to a side wall of the slot;
wherein a surface, distal from the light guide plate, of the reflector strip is provided with an adhesive layer, and the adhesive layer is bonded to the optical film and the side wall of the slot.

Allowable Subject Matter
Claims 1, 2, 5-20 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest a backlight module with edge-type light source, light guide plate, reflector strip, light absorber strip, and an optical film in a frame body; the reflector strip on a side, proximal to the light source, of the frame body, between the optical film and the light guide plate, and is connected to the optical film;
the light absorber strip is disposed on a side, proximal to the light source, of the frame body, and is disposed on a side, distal from the reflector strip, of the optical film, and is arranged separately from the optical film;
wherein an inner side, proximal to the light source, of the frame body is provided with a slot, and a surface, distal from the light guide plate, of the reflector strip is connected to a side wall of the slot;
wherein a surface, distal from the light guide plate, of the reflector strip is provided with an adhesive layer, and the adhesive layer is bonded to the optical film and the side wall of the slot as specifically called for the claimed combinations.
The closest prior art, Motooka et al. (US 2013/0044511 Hereinafter Motooka) in view of Kim et al. (US 8403548 Hereinafter Kim) Motooka teaches a backlight, frame, light guide body, light blocking strip and an optical film disposed in the frame body and their requirements. Motooka also teaches a circuit board in the location needed for the reflector strip. Motooka fails to teach the circuit board having a reflective strip. Kim teaches having a reflective strip on the circuit board as required.
However Motooka in view of Kim fail to teach an inner side, proximal to the light source, of the frame body is provided with a slot, and a surface, distal from the light guide plate of the reflector strip is connected to a side wall of the slot, a surface distal from the light guide plate, of the reflector strip is provided with an adhesive layer, and the adhesive layer is bonded to the optical film and the side wall of the slot as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify Motooka in view of Kim in the manner required by the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choo et al. (US 2009/0002598) teaches a frame, light reflective member, light blocking member, light guide plate, and optical members. Yabe et al. (US 2012/0002441) teaches optical members, light guide plate, reflective member, light blocking members, and display. Liu (US 2019/0373715) teaches light source, light guide plate, optical films, and light blocking member. Yuki et al. (US 10488704) teaches light guide plate, light source, light blocking member above optical films. Choi et al. (US 9036111) teaches a light guide plate, light source, light blocking member between a diffuser and light guide plate.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T EIDE/            Examiner, Art Unit 2875